Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed on July 14, 2021.  Claim 1 has been amended.  Claims 3 and 7-10 have been cancelled.  No claim has been newly added.  Accordingly, claims 1-2 and 4-6 are under consideration on the merit.

Applicant’s amendment and arguments filed 07/14/2021 have been fully considered (see detail in response section), but they are not found persuasive. 
The present rejection is maintained from the office action dated 03/16/21, but has been modified to address Applicant's amended claims of 07/14/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. DDA
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20090004474 A1, published January 1, 2009) and Buffet-Bataillon et al (“B-Bataillon”, International Journal of Antimicrobial Agents; Volume 39, Issue 5, Pages 381-389, May 2012). 
The instant claims embrace an antibacterial regenerated cellulosic fiber comprising a quaternary ammonium compound in a concentration range of 0.05-1.5% w/w on the regenerated 
In addition, claim 1 uses the open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components.
Terms used in claim 6: 
Viscose staple fibers are biodegradable cotton-like fibers. They are made from wood pulp and cotton pulp.
Modal fabric is a semi-synthetic fabric made from beech tree pulp that is used primarily for clothing, such as underwear and pajamas, and household items, like bed sheets and towels.
Regenerated fiber is created by dissolving the cellulose area of plant fiber in chemicals and making it into fiber again (by viscose method). Since it consists of cellulose like cotton and hemp, it is also called "regenerated cellulose fiber.
The term “regenerated cellulosic fiber” is given the broadest reasonable interpretation.  
Lyocell fiber (U.S. brand name Tencel) is another type of regenerated cellulose fiber made from wood pulp (source of the definition is J. Chen, in Textiles and Fashion, 2015, section 4.3.1).  Thus, lyocell fiber reads on the limitation of regenerated cellulosic fiber in claim 1. 
Luo is directed to lyocell fibers with anti-microbial activity (title, read on the preamble of antibacterial regenerated cellulosic fiber in the instant claims 1 and 6).  Luo teaches that lyocell fibers are prepared by adding inorganic and organic compounds to the NMNO dope prior to spinning and show a high degree of antimicrobial activity against E. coli and C. albicans (abstract, read on the limitation of lyocell fiber in the instant claim 6).  Luo also teaches that the organic compounds useful as antimicrobial agents include but are not limited to Triclosan, quaternary ammonium compounds, diammonium ring compounds, etc.( [0027], read on the 
While teaching quaternary ammonium compounds, Luo does not expressly teach the specific species of quaternary ammonium compounds as claimed.  This deficiency is cure by B-Bataillon.
B-Bataillon is directed to emergence of resistance to antibacterial agents: the role of quaternary ammonium compounds—a critical review (title).  B-Bataillon states that quaternary ammonium compounds (QACs) are widely distributed in hospitals, industry and cosmetics (abstract).  B-Bataillon teaches that the main QACs currently used are BC (also known as alkyl-dimethyl-benzyl-ammonium chloride, ADBAC), stearalkonium chloride, cetrimonium chloride/bromide (cetrimide or myristyl trimethyl ammonium bromide ), dodecyl dimethylammonium chloride (DDAC) (paragraphs 2-3 of left-hand column on page 382, read on the one of the subgenus of quaternary ammonium compounds in the instant claim 1). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose an ammonium salt, e.g. DDAC, as taught by B-Bataillon as the particular quaternary ammonium compounds to be incorporated into the composition of Luo.  A person of ordinary skill would have been motived to do so because Luo has taught that quaternary ammonium compounds generally could be incorporated into fabric compositions 
Regarding the concentration of quaternary ammonium compounds (antibacterial agents) in a range of 0.05-1.5% w/w on the regenerated cellulosic fiber in the instant claim 1, Luo teaches the antimicrobial agent (inorganic) is added at a level of from about 1 percent by weight on pulp to about 40 percent by weight on cellulose ([0025]) and, in one embodiment, the fibers contain from about 5 to about 1000 ppm silver (antibacterial agent) ([0029]).  Luo indicates that the amount of antibacterial agent depends on a number of factors.  Thus, the amounts and proportions of each ingredient are result effective parameters chosen to obtain the desired antibacterial effects.  
Regarding the antibacterial regenerated cellulosic fiber has an antibacterial activity of more than 99% after at least 20 wash cycles in the instant claim 4 and the antibacterial regenerated cellulosic fiber retains antibacterial activity during downstream processing in claim 5, these are considered property of the antibacterial regenerated cellulosic fiber.  It is believed that the antibacterial regenerated cellulosic fiber comprising the same quaternary ammonium compound (e.g. DDAC) would have the same properties.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Response to arguments
cross-section of the fiber. On the contrary, independent claim 1 states that the antibacterial regenerated cellulosic fiber comprising a quaternary ammonium compound on the surface of regenerated cellulosic fiber.
In response, Applicants have engaged in selective reading of the teachings of Luo to formulate the grounds for not teaching the invention. It should be noted that Luo teaches that he additives are uniformly distributed throughout the fiber cross section and longitudinal sections. Thus, it is improper to interpret the additives are uniformly distributed throughout the fiber cross section only.
Applicant also argues that B-Bataillon actually teaches away from the use of such quaternary ammonium compounds.
 In response, the examiner disagree with B-Bataillon does not teaches away from the use of such quaternary ammonium compounds. It is believed that B-Bataillon cautions the potential impact of QACs on the emergence of antibiotic resistance in patients and the environment, NOT teaches away. B-Bataillon focus on the unmet needs for adequate detection of reduced susceptibility to QACs and antibiotics include (i) a consensus definition for resistance, (ii) epidemiological cut-off values and (iii) clinical resistance breakpoints. This review advocates the design of international guidelines for QAC use.  B-Bataillon does not teach that QAC use is undesirable, then it cannot be said to teach away (Id. at 1382, 83 USPQ2d at 1752 (example 5)).
The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." Id. at 1382, 83 USPQ2d at 1752 (example 5).

In response, the rejection is based upon the combination of Luo and B-Bataillon.  Luo teaches quaternary ammonium compounds as antibacterial agents in general, while B-Bataillon teaches specific quaternary ammonium compounds including DDAC among others.    
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose DDAC as taught by B-Bataillon as the particular ingredients for an antibacterial agent because all of the particular options identified by B-Bataillon belong to quaternary ammonium compounds identified by Luo. DDAC and other quaternary ammonium compounds are predictable solutions to the problem of effective antibacterial fiber, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 
In conclusion, claims 1-2 and 4-6, as a whole, are prima facie obvious over the cited art.   


CONCLUSION 
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617